IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 96-60053
                         Summary Calendar
                        __________________


THERAL DARNELL TERRY,

                                      Plaintiff-Appellant,

versus

STEVE PUCKETT; EDWARD HARGETT,
SUPERINTENDENT, MISSISSIPPI STATE
PENITENTIARY; JOAN ROSS,

                                      Defendants-Appellees.



                       - - - - - - - - - -
          Appeal from the United States District Court
            for the Northern District of Mississippi
                    USDC No. 4:95-CV-303-D-A
                       - - - - - - - - - -

                          April 26, 1996

Before HIGGINBOTHAM, DUHÉ, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Theral Darnell Terry appeals from the district court's

dismissal of his civil rights complaint pursuant to Fed. R. Civ.

P. 12(b)(6).   He contends that he was denied a classification

hearing before an impartial classification committee, that he was

not provided with a written statement of the reasons for the

change in his classification, that he was denied his annual


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 96-60053
                               -2-

classification hearing, and that his placement in close

confinement prevents him from earning good-time credits.   We have

reviewed the record and, construing the dismissal as pursuant to

28 U.S.C. § 1915(d), find no reversible error.   See Holloway v.

Gunnell, 685 F.2d 150, 152 (5th Cir. 1982).   Accordingly, the

judgment of the district court is AFFIRMED.

     AFFIRMED.